     Case 3:19-cv-00855-CAB-BGS Document 22 Filed 10/07/19 PageID.252 Page 1 of 1


 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                            SOUTHERN DISTRICT OF CALIFORNIA
10
11    ANTON EWING,                                           Case No.: 19-CV-855-CAB-BGS
12                                          Plaintiff,
                                                             ORDER DENYING MOTION TO
13    v.                                                     DISMISS AS MOOT
14    MARK POLLARD,
                                          Defendant.         [Doc. No. 19]
15
16
17
18          In light of the first amended complaint, it is hereby ORDERED that Defendant’s
19   motion to dismiss [Doc. No. 19] is DENIED AS MOOT. Defendant shall respond1 to the
20   first amended complaint on or before October 31, 2019.
21          It is SO ORDERED.
22   Dated: October 7, 2019
23
24
25
26
27
     1
      Defendant may file an answer or a new motion to dismiss based on the allegations in the first amended
28   complaint.

                                                         1
                                                                                        19-CV-855-CAB-BGS
